Citation Nr: 0006304	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-20 099A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability evaluation for 
anxiety disorder, not otherwise specified.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972, August 1973 to September 1976, and January 1981 
to August 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied a compensable evaluation for the 
veteran's service-connected psychiatric disorder.  This case 
was remanded by the Board in March 1999 for additional due 
process and evidentiary development.  Since the RO has 
substantially complied with the remand requests, the case is 
once more before the Board.


FINDING OF FACT

The veteran's anxiety disorder, not otherwise specified, is 
manifested only by a slight impairment of judgment and 
insight and subjective symptoms that do not interfere with 
occupational or social functioning.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
anxiety disorder, not otherwise specified, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9413 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records mention only one 
instance of an anxiety disorder.  In October 1975, the 
veteran was seen at a mental health clinic with symptoms of 
headaches, anxiety, and insomnia, secondary to work tensions.  
He was given a diagnosis of adult situational reaction with 
depressive features.  Subsequent records, including a 
separation examination in July 1982, do not refer to a 
neuropsychiatric disorder.  

A VA examination report in May 1994 related subjective 
symptoms of erratic sleep, decreased concentration, decreased 
energy, and increased appetite.  The veteran stated that he 
was forgetful and had few friends.  He reported being angered 
easily and having an explosive temper, as well as nightmares 
and flashbacks to traumatic events during military service.  
Mental status examination revealed that the veteran was in no 
acute distress, was cooperative, and attentive.  He showed 
good eye contact, good rapport, and good hygiene.  His speech 
was normal in rate, tone, and volume, and his affect was 
appropriate and full in range.  His thought process was goal 
directed, with no loose association or flight of ideas.  
Thought content was without suicidal or homicidal ideation 
and without auditory or visual hallucinations.  He was 
cognitively alert and oriented.  Memory and concentration 
were good; judgment and insight were fair.  Diagnoses were 
depression, not otherwise specified, and alcohol abuse in 
remission.  

In an October 1994 rating decision, service connection was 
granted for an acquired psychiatric disorder, termed on the 
rating sheet as adult situational condition with depressive 
features with headaches.  It was assigned a noncompensable 
evaluation.

In November 1996, the veteran sought an increased evaluation 
for "delayed situation anxiety."  The RO requested his 
medical treatment records.

An April 1997 psychiatry mental health clinic note shows that 
the veteran complained of headaches increasing in intensity 
and frequency for three months and of short-term memory 
problems for five months.  He reported that headaches were 
exacerbated by stress.  He reported feeling persecuted by his 
spouse and denied suicidal ideation for the past four years 
and denied homicidal ideation.  He was clean and 
appropriately dressed, and his affect was generally 
appropriate.  His mood was depressed, but there were no signs 
or symptoms of a thought disorder.  There were no 
hallucinations or delusions, and no deficits in memory or 
knowledge.  There was no impairment of insight.  The Axis I 
diagnosis was PTSD, and the Axis V Global Assessment of 
Functioning (GAF) was 90.  Subsequent VA outpatient mental 
health clinical records disclose counseling for depression, 
marital difficulties, and memories of traumatic incidents 
until August 1997.  The veteran reported that he was working 
two jobs.

In February 1999, the veteran was seen in primary care.  
Problems addressed included depression/PTSD.  It was noted 
that the veteran had not been seen in the mental health 
clinic since August 1997, but that he agreed to go.  He said 
he was not doing too bad and was dealing with it on his own.

In May 1999, the veteran underwent a VA psychiatric 
examination, during which he related traumatic incidents 
experienced as a military policeman and fireman.  He stated 
that he had been treated by a private psychiatrist, but 
without medication at that time.  He admitted to a remote 
history of suicidal thoughts, but denied attempts to harm 
himself.  He had abused alcohol as recently as the 1980s, but 
stated that he had not been treated for alcohol abuse.  He 
reported that he currently took "nerve medicine."  A mental 
status examination found the veteran well developed, well 
nourished, appropriately dressed, and adequately groomed, 
with no unusual motor activities.  Speech was spontaneous and 
fluent, with no flight of ideas or looseness of association.  
Mood was calm and relaxed.  There was no outward evidence of 
anxiety.  Affect was pleasant and consistent with mood.  He 
denied hallucinations, expressed no identifiable delusions, 
and denied homicidal or suicidal thoughts.  He was found 
precisely oriented to person, place, situation, and time.  
Remote and recent memory were adequate.  He did not exert 
sufficient effort for test of immediate recall.  Insight was 
fair.  With regard to his occupational and social impairment, 
based on current history and mental status examination, he 
exhibited only slight impairment.  Because current impairment 
was so slight, the examiner was unable to determine which of 
his symptoms and/or social occupational impairment were 
secondary to a situational condition with depressive features 
as opposed to nonservice-connected condition, such as PTSD 
with dysthymia.  The diagnosis was PTSD, with an estimated 
GAF of 75.

The RO thereafter returned the veteran's claims file to the 
medical center for completion of testing and 
clarification/confirmation of diagnosis.  In July 1999, 
psychological testing was accomplished.  The examiner noted 
that his interpersonal manner was polite and cooperative and 
that he was in no apparent distress.  He reported that he 
currently worked as a fire fighter full time and did some 
landscaping work part time.  Upon completion of testing, the 
psychologist stated that the test results failed to provide 
clear support for a diagnosis of PTSD.  Additionally, the 
profile on the Minnesota Multiphasic Personality Inventory 
(MMPI-II) was invalid, possibly due to an attempt to 
exaggerate symptoms.  Although the veteran reported severe 
levels of current depressive and anxious symptoms, this was 
suspicious in light of his very high functioning level.  
Moreover, his affect during the testing session was calm and 
cooperative. 

In August 1999, the psychiatric examiner, having reviewed the 
results of psychological testing, corrected certain facts in 
his prior examination report and revised his diagnosis from 
PTSD to anxiety disorder, not otherwise specified, with a GAF 
of 75.  

In a subsequent (September 1999) rating decision, the RO 
changed the diagnosis coded on the rating sheet to that given 
by the examiner.



II.  Legal Analysis

The veteran has presented a well-grounded claim for an higher 
disability evaluation for anxiety disorder, not otherwise 
specified, within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a condition has become more severe is 
well grounded where the condition was previously service 
connected and rated and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the prior rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).  The RO has obtained the 
veteran's treatment records and has accorded him examinations 
in compliance with the directions of the remand, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107.  

Disability evaluations are administered under the Schedule 
for Rating Disabilities, which is designed to compensate a 
veteran for reductions in earning capacity as a result of 
injury or disease sustained as a result of or incidental to 
military service.  Bierman v. Brown, 6 Vet. App. 125, 129 
(1994).  In evaluating a disability, the VA is required to 
consider the average impairment in earning capacity resulting 
from such diseases and injuries and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; Dinsay v. Brown, 
9 Vet. App. 79, 85 (1996).  

Although the Board must consider the whole record, 38 C.F.R. 
§ 4.2 (1999), where entitlement to compensation has already 
been established and an increase in disability rating is at 
issue, the present level of disability is of primary concern.  
Therefore, those documents created in proximity to the recent 
claim are the most probative in determining the current 
extent of impairment.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Under 38 C.F.R. § 4.130, Code 9413, a 30 percent evaluation 
is warranted when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss,(such as forgetting names, directions, recent events).  
A 10 percent evaluation is warranted when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.  If a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication, the disorder is 
noncompensable.  

In terms of the degree of the veteran's social and industrial 
impairment, the Board has considered whether his recent and 
current symptomatology may, in fact, equate either to a 30 
percent evaluation or a 10 percent evaluation under the above 
rating formula.  As to a 30 percent evaluation, the evidence 
fails to show that the veteran's work efficiency has been 
decreased by intermittent periods of inability to perform 
occupational tasks.  He has revealed no outward evidence of 
depressed mood, anxiety, suspiciousness, panic attacks, or 
mild memory loss on repeated examination and testing, but has 
consistently conveyed a pleasant and relaxed demeanor.  As to 
a 10 percent disability level, he had not been observed to 
have been under significant stress at any time, nor was there 
any clear evidence that his symptoms were controlled by 
continuous prescribed medication.  On the contrary, examiners 
noted that he not only worked full time as a fireman, but had 
part-time employment in landscaping.  The evidence, taken in 
its totality, thus reveals that the veteran has been 
functioning at a very high level.  Although a mental 
condition has formally been diagnosed and may indeed have 
been symptomatic in the remote past, current symptomatology 
is so slight as to impose little or no occupational or social 
impairment.  Accordingly, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for anxiety, not otherwise specified.  

The Board has considered the doctrine of benefit of doubt 
under 38 U.S.C.A. § 5107, but finds that the record does not 
provide an approximate balance of positive and negative 
evidence on the merits.  There is, therefore, no reasonable 
basis for granting an increased rating in this case.


ORDER

A compensable evaluation for anxiety disorder, not otherwise 
specified, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

